WHATLEY, Judge.
The appellant, Karen Delaughter, challenges the trial court’s jurisdiction to revoke her probation for offenses which occurred in 1986. The state correctly concedes that the trial court lacked jurisdiction in this instance, as the affidavits of violation of probation were filed after Delaughter’s probationary terms for the 1986 offenses expired. See State v. Hall, 641 So.2d 403 (Fla.1994); Davis v. State, 623 So.2d 579 (Fla. 3d DCA 1993). Further, since the affidavits of violation of probation involved herein were filed only as to the aforementioned 1986 offenses, the trial court improperly revoked De-Laughter’s community control in case no. CF91-618 in which no affidavit of violation was filed. Since these issues are dispositive of the case, we do not address the remaining issues Delaughter has raised on this appeal.
Accordingly, we hereby vacate the trial court’s order revoking Delaughter’s probation in trial court case numbers CF86-645, CF86-646, and CF91-618.
THREADGILL, C.J., and RYDER, J., concur.